 



Exhibit 10.3



C E R T I F I C A T E

 

 

 

EMERSON ELECTRIC CO.

 

______ PERFORMANCE SHARES PROGRAM

 

 

 

THIS CERTIFIES that «FULL_NAME» is entitled to be a participant in Emerson
Electric Co.’s _____ Performance Shares Program under the 2006 Incentive Shares
Plan approved and adopted by the Board of Directors on November 1, 2005 and
approved by the Stockholders on February 7, 2006, and has been awarded
«AWARD_NAME» («AWARD_NUMBER») Units, all in accordance with the terms and
provisions of said Plan.

Dated this ____ day of ________, 20__.

 

 

Approved by the Compensation Committee

 

 

 

 



[image_001.jpg] INTRA-COMPANY CORRESPONDENCE



 

 

TO: Cynthia G. Heath FROM: «FULL_NAME» DATE: __________, 2011 FILE: 201__
PERFORMANCE SHARES PROGRAM AWARD SUBJECT: Acceptance of Award

 

This is to advise that in consideration of the Compensation Committee's award of
Performance Units in the [201__] Performance Shares Program under the 2006
Incentive Shares Plan (the “Plan”), (1) I accept such participation upon the
terms contained in the Award Certificate and the attached Plan document, and (2)
I agree that during my employment by Emerson Electric Co. or any of its
divisions, subsidiaries or affiliates (collectively, "Emerson"), and for a
period of two (2) years immediately after termination of such employment for any
reason, I will not directly or indirectly, regardless of whether any payment has
been made to me under the Plan, (a) compete against, or enter the employ of or
assist any person, firm, corporation or other entity in a business that competes
against, any business of Emerson in which I was employed, (b) compete against
any such Emerson business by soliciting or pursuing its customers, or (c)
solicit or hire any Emerson employees. Emerson shall be entitled to all rights
and remedies available at law or equity for any breach or threatened breach of
this agreement, including a return of all Performance Units and shares issued
under the Plan, damages and injunctive relief. I also agree Missouri law governs
this agreement without regard to any conflicts of laws principles and consent to
resolve any disputes exclusively in the courts in the state of Missouri.

 

 

 

 

 

 

I acknowledge I have read and understand the above, the Plan and Program
Highlights and agree to the terms of the award as set forth therein.

 

    «FULL_NAME» Date                     Signature

 



 

 

